TURNBAUGH, J.
Epitomized Opinion
This was an action for an injunction brought by the Red Star Transportation Company against the Studebaker Company to enjoin the latter from op¡erating a bus line over the national highway between the cities of Cambridge in Guernsey county ■and Zanesville in Muskingum county. The plaintiffs had procured a certificate of public convenience and necessity, but the defendant had not Secured such a certificate as requix-ed by GC. 614-87 and 614-88. The defendant maintained that the plaintiff had an adequate remedy at law, and that the acts complained of were punishable under the criminal statute, GC. 614-100, and therefore a restraining order should not be granted. In issuing a restraining order, the court held:
1. A motor transportation company furnishing adequate service and operating under a certificate of public convenience in accordance with GC. 614-84, whose regular route is invaded by another motor transportation company and whose establishd service is thereby substaixtially affected or impaired, may enjoin such other or invading company from operating thereover until such other company has secured a certificate of public convenience or permission from the Public Utilities Commission.